President.
As it is admitted, that there ought to be a verdict against the defendant for the surplus; as the want of this is the only real damage, which the plaintiff has suffered ; and as the sale was occasioned by his own gross delinquency ; this does not seem to be a case proper for damages beyond mere compensation ; and it is therefore unecessary for us, to say any thing as to the right of carriers, in such cases; and perhaps, it will conduce most to justice, if they and owners, have a respect for the rights of each other.
Verdict for plaintiff accordingly.